12-4686
    Castellanos v. Montefiore Med. Ctr.


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    7th day of February, two thousand fourteen.

    PRESENT:
                ROSEMARY S. POOLER,
                REENA RAGGI,
                      Circuit Judges,
                LORNA G. SCHOFIELD,*
                      District Judge.
    _____________________________________

    RAY CASTELLANOS,

                                Plaintiff-Appellant,

                       v.                                              12-4686

    MONTEFIORE MEDICAL CENTER, et al.,

                                Defendants-Appellees.

    _____________________________________

    FOR PLAINTIFF-APPELLANT:                            Ray Castellanos, pro se, Valhalla, NY.

    FOR DEFENDANTS-APPELLEES:                           Jean L. Schmidt, Littler Mendelson, P.C.,
                                                        New York, NY.


             *
              The Honorable Lorna G. Schofield, United States District Court for the Southern
    District of New York, sitting by designation.
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Preska, C.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment is AFFIRMED.

       Appellant Ray Castellanos, pro se, sued his former employers Montefiore Medical Center

and Care Management Company, along with several former co-workers, for allegedly

discriminating against him on the basis of his age and for creating a hostile work environment in

violation of the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et seq.

Castellanos principally alleged that a manager made an ageist comment to him and he was

unfairly stripped of some of his job responsibilities. The defendants argued that Castellanos was

terminated for poor performance. The district court granted the defendants’ summary judgment

motion. On appeal, Castellanos argues that he established both age discrimination and a hostile

work environment. We assume the parties’ familiarity with the underlying facts, the procedural

history of the case, and the issues on appeal.

       We review de novo the district court’s grant of summary judgment, mindful that

“[s]ummary judgment is appropriate only if the moving party shows that there are no genuine

issues of material fact and that the moving party is entitled to judgment as a matter of law.”

Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). After a review of the

record, we affirm for the reasons set forth in the district court’s thorough and well-reasoned

opinion.




                                                 2
Accordingly, we AFFIRM the judgment of the district court.

                                   FOR THE COURT:
                                   Catherine O’Hagan Wolfe, Clerk




                                      3